Daly, J.
That the cause of action was not assignable was not made one of the grounds of appeal. The objection was not taken upon the trial, or included in the notice of appeal, and cannot now be taken advantage of.
Ho notice of the examination of the assignor was necessary. This we have repeatedly held.
The plaintiff proved that the defendant, Thompson, admitted that he was the owner of the vessel. This was sufficient to support a recovery against him. Judgment should have been rendered for the defendant, Mason, with costs.
The fourteen yards of fine linen were cut up into shut patterns for the assignor, Duffy’s, use. It was, consequently, part of his wearing apparel, and might be recovered for as baggage.